USCA11 Case: 22-10541      Date Filed: 11/08/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10541
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOSE RICARDO VALDEZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:21-cr-00031-SCB-CPT-1
                    ____________________
USCA11 Case: 22-10541         Date Filed: 11/08/2022    Page: 2 of 2




2                      Opinion of the Court                 22-10541


Before ROSENBAUM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Victor Martinez, appointed counsel for Jose Valdez in this
direct criminal appeal, has moved to withdraw from further repre-
sentation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Our independent review of the en-
tire record reveals that counsel’s assessment of the relative merit of
the appeal is correct. Because independent examination of the en-
tire record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and Valdez’s conviction and sentence are
AFFIRMED. Valdez’s request for new counsel is DENIED AS
MOOT.
       We note that Valdez’s response to counsel’s motion to with-
draw contains allegations that counsel provided ineffective assis-
tance. Because claims of ineffective assistance of counsel are best
presented in a 28 U.S.C. § 2255 motion rather than on direct appeal,
we decline to consider these claims at this time, see Massaro v.
United States, 538 U.S. 500, 504–05, 508 (2003), though Valdez may
raise these allegations on collateral review in a motion under 28
U.S.C. § 2255.